HAWKINS, J.
Conviction is for assault with intent to murder; punishment being three years’ confinement in the penitentiary.
The record contains no bills of exception complaining of any procedure during the trial. The assault is alleged to have been committed upon one Charlie Butler. 1-Ie and appellant were brothers-in-law, and the relations between them had been unpleasant for several years. Upon the day of the assault Butler was in the city of Terrell, passing along a public street upon a business mission. Appellant came out of a store where he worked, walked up behind Butler, stabbed him in the back with a knifé, and then cut him in the face as he turned. Butler was unaware of appellant’s presence until stabbed. We are unable to find in the evidence anything which would have excused the jury in finding appellant guilty of a less *163offense than assault -with intent to murder. The punishment assessed appears to be fully justified under the facts.
The judgment is affirmed.